Citation Nr: 0825618	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  06-16 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for cold 
weather residuals of the bilateral hands and feet.  

2.  Entitlement to service connection for cold weather 
residuals of the bilateral hands and feet.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a July 2004 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Muskogee, Oklahoma in which the 
RO reopened the appellant's previously denied claim of 
entitlement to service connection for cold weather residuals 
of the bilateral hands and feet but denied the claim on its 
merits.  The appellant, who had active service from April 
1953 to April 1955, appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.    
 
After reviewing all evidence of record, the Board agrees with 
the RO's determination to reopen the appellant's claim, but 
finds that additional development of the claim is necessary.  
As such, the merits of the appellant's claim of entitlement 
to service connection for cold weather residuals of the 
bilateral hands and feet will be addressed in the REMAND 
portion of the decision below and is hereby REMANDED to the 
RO via the Appeals Management Center ("AMC") in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's new and material claim has 
been obtained.

2.  An unappealed rating decision dated in January 2003 
denied service connection for cold weather residuals. 

3.  The evidence received since the January 2003 rating 
decision, by itself, or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.  A January 2003 rating decision that denied entitlement to 
service connection for cold weather residuals is a final 
decision. 38 U.S.C.A. §§ 7103(a), 7104(b) (West 2002); 38 
C.F.R. §§ 20.1100, 20.1104 (2007).

2.  The evidence received subsequent to the January 2003 
rating decision is new and material; and therefore the claim 
of entitlement to service connection for cold weather 
residuals is reopened. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 
(West 2002 and Supp. 2008); 38 C.F.R. §§ 3.102, 3.156, 3.159, 
20.1105 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2007).

In this case, a letter dated in October 2004 specifically 
informed the appellant of the substance of the VCAA.  
Nevertheless, since this decision represents a complete grant 
of the appellant's appeal in regards to the issue of whether 
the appellant's claim should be reopened, the appellant 
cannot be prejudiced by any deficiency, if any, in the notice 
and assistance requirements of the VCAA.  As such, the Board 
will dispense with any further discussion of the VCAA and 
will proceed to the issue presented on appeal.  



B.  New and material evidence

The appellant contends that he is entitled to service 
connection for cold weather residuals of the hands and feet 
that allegedly occurred during his period of service abroad.  
His previously filed claim for such residuals was denied in a 
rating decision dated in January 2003 on the basis that the 
evidence of record failed to show that the condition 
allegedly began in military service or was caused by some 
event or experience in service, to include exposure to cold 
weather in service. January 2003 rating decision, pgs. 1-2.  
The appellant was provided notice of the January 2003 rating 
decision but did not appeal.  Therefore, that decision 
represents a final decision. 38 U.S.C.A. § 7103(a) (West 
2002); 38 C.F.R. §§ 20.1100(a), 20.1104 (2007).  
Subsequently, the appellant requested that his claim be 
reopened and submitted additional evidence in support of his 
claim, to include lay statements prepared by his mother and 
sister that discussed hand and feet symptomatology reported 
by the appellant soon after his discharge from service. See 
September 2004 statements from C.V. and B.W.  

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  In this case, the RO reopened the appellant's 
claim and adjudicated it on a de novo basis in the July 2004 
rating decision on appeal. See also February 2005 rating 
decision.  The Board agrees with the RO's determination to 
reopen the claim but finds that the RO erred in terms of 
denying the claim on its merits as additional development 
appears to be necessary.  As such, the Board concludes that 
new and material evidence has been submitted to reopen the 
previously denied claim; and remands the claim for the 
development outlined below. 38 U.S.C.A. § 5108.  




ORDER

New and material evidence has been submitted to reopen the 
appellant's claim of entitlement to service connection for 
cold weather residuals of the bilateral hands and feet; and 
to this extent only, the appeal is granted. 


REMAND

The appellant contends that he is entitled to service 
connection for cold injury residuals that occurred during his 
service in Germany between April 1953 and April 1955.  
Unfortunately, a review of the appellant's claims file 
reveals that the appellant's service medical records and 
service personnel records were apparently destroyed in a fire 
at the National Personnel Records Center.  Presently, the 
record on appeal contains only two of the appellant's service 
documents, an April 1955 service separation medical 
examination and the appellant's service personnel separation 
document (i.e., the appellant's "DD Form 214").  In regards 
to this evidence, the Board observes that the appellant's DD 
Form 214 reveals that the appellant spent 1 year, 6 months 
and 21 days on active duty overseas during his tour of duty.  
This document also reveals that the appellant was assigned to 
work as a cannoneer (defined as a soldier in the artillery or 
a gunner) with Battery B of the 44th Field Artillery 
Battalion.  Lastly, the document notes in the "decorations 
and commendations section" that the appellant was given the 
"ACM (GER)" medal, the Army Commendation Medal apparently 
for meritorious achievement operations in Germany.  

In terms of his alleged injuries, the appellant reports that 
he was initially exposed to cold weather conditions and 
immersion cold exposure injuries while working as a cannoneer 
in Kirchgoens, Germany, in that he had to stand for long 
periods of time in extreme cold weather. October 2006 
statements in support of claim; February 2006 letter from DL. 
T., M.D.  He reports that while still in service, he 
complained about the noise from the cannon he worked with and 
its effects on his ears such that he was given a duty 
transfer to drive a truck.  Thereafter, the appellant reports 
that he was exposed to cold weather conditions and immersion 
cold exposure injuries when he attempted to drive his truck 
over ice as directed by a superior, and the ice broke - - 
resulting in his falling into the water. October 2006 
statements in support of claim.  

Post-service, the appellant asserts that he began 
experiencing severe pain and swelling of both feet almost 
immediately after discharge (February 2006 letter from DL. 
T., M.D.); and letters from the appellant's sister and mother 
contained in the claims file reflect their recollections of 
the appellant's complaints of numbness, tingling and burning 
of his hands and feet after returning home from service. See 
September 2004 statements.  Notably, the claims file also 
contains a letter from the appellant's podiatrist, in which 
he diagnosed the appellant with severe plantar fasciitis, 
severe pronation and neuropathy that he associates with a 
foot immersion cold exposure injury from service. November 
2002 letter from D.G., D.P.M.  

In regards to the appellant's alleged cold injuries in 
service, the Board observes that in each case where a veteran 
is seeking service connection for a disability, due 
consideration is to be given to the places, types, and 
circumstances of such veteran's service as shown by such 
veteran's service record, the official history of each 
organization in which such veteran served, such veteran's 
medical records, and all pertinent medial and lay evidence. 
38 U.S.C.A. § 1154(a).  In this case, although the 
appellant's service medical and personnel records are not 
available, the Board finds that the information contained in 
the appellant's service personnel separation document is 
essentially corroborative of the appellant's claim to the 
extent that it indicates that the appellant served in Germany 
during cold weather months while working as a cannoneer.  
Such service is not inconsistent with a foot immersion cold 
exposure injury.  As such, the Board finds that upon 
consideration of the  places, types, and circumstances of the 
appellant's service and affording the appellant reasonable 
doubt, the "in-service event" element of the service 
connection test has been met in this case. 

In light of the above-referenced finding, the Board concludes 
that a remand of this claim is necessary in order for the RO 
to afford the appellant a VA cold injury protocol examination 
to determine whether his current hand and feet symptomatology 
(to include peripheral neuropathy) is as least as likely as 
not related to an immersion cold injury during service.  Such 
an opinion is necessary in light of the fact that the record 
reflects that the appellant has several current medical 
diagnoses related to his feet and hands, many of which were 
not addressed or discussed in the November 2002 letter from 
D.G., D.P.M.  In addition, it is evident from a review of the 
November 2002 medical opinion that the appellant's 
chiropractor did not have an opportunity to review the 
appellant's claims file, to include his post-service medical 
records.  Therefore, further development of the claim must be 
undertaken.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing 
VA regulations is completed, including 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A and 5107. 
See also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

2.  The RO should afford the appellant a 
VA cold injury protocol examination to 
determine whether his current hand and 
feet diagnoses (to include peripheral 
neuropathy) are as least as likely as 
not related to a cold injury during 
service.  The appellant's claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination.  After reviewing the claims 
folder, the examiner should be asked to 
discuss the November 2002 letter from 
D.G., D.P.M in which Dr. G. diagnosis 
the appellant with severe plantar 
fasciitis, severe pronation and 
neuropathy that he associates with a 
foot immersion cold exposure injury from 
service, to include an explanation as to 
why the examiner agrees or disagrees 
with that opinion.  A clear rationale 
and basis for all opinions expressed 
will be very helpful to the Board.  If 
no opinion can be rendered without 
resorting to pure speculation, the 
examiner should explain why this is not 
possible.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

The appellant's claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


